UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

AMY M. JORDAN, Case No. l:lS-cv-lZO

Plaintiff, Barrett, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF REPORT AND
SOCIAL SECURITY, RECOMMENDATION

Defendant.

Plaintiff Amy M. Jordan brings this action pursuant to 42 U.S.C. §§ 405(g) and
1383(0)(3) for judicial review of the final decision of the Cornmissioner of Social Security
(Cornmissioner) denying her application for Supplemental security income (“SSI”). This matter
is before the Court on plaintiff’s statement of errors (Doc. 15), the Commissioner’s response in
opposition (Doc. 20), and plaintiff’ s reply memorandum (Doc. 23).

I. Procedural Background

Plaintiff protectiver filed her application for SSI in June 2014, alleging disability since
January 15, 2003, due to bipolar disorder, depression, anxiety, asthma, osteoarthritis,
hypothyroidism, heart palpitations, and being overvvei`,f_j,ht.l The application was denied initially
and upon reconsideration Plaintiff, through counsel, requested and Was afforded a hearing
before administrative law judge (“ALJ”) Peter Jamison on January 17, 2017. Plaintift` and a
vocational expert (“VE”) appeared and testified at the ALJ hearing On Ma_rch 15, 2017, the

ALJ issued a decision denying plaintiffs application Plaintist request for review by the

 

l Plaintiff previous filed applications for SSI and disability insurance benefits (“DIB”) in January 2011. P]aintift"s
applications were denied by ALJ John M. Prince on January 14, 2013 and by the Appeals Council on March 27,
2014. (Tr. 102-23, 124-27).

Appeals Council Was denied, making the decision of the ALJ the final administrative decision of
the Commissioner.
II. Analysis

A. Legal Framework for Disability Determinations

To qualify for SSI, a claimant must suffer from a medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than 12 months. 42 U.S.C. § l3820(a)(3)(A). The
impairment must render the claimant unable to engage in the work previously performed or in
any other substantial gainful employment that exists in the national economy. 42 U.S.C. §
l3820(a)(3)(B).

Regulations promulgated by the Commissioner establish a five-step sequential evaluation
process for disability determinations:

l) If the claimant is doing substantial gainful activity, the claimant is not disabled.

2) If the claimant does not have a severe medically determinable physical or mental

impairment - f.e., an impairment that significantly limits his or her physical or

mental ability to do basic Work activities -the claimant is not disabled

3) If the claimant has a severe impairment(s) that meets or equals one of the listings
in Appendix l to Subpart P of the regulations and meets the duration requirement,
the claimant is disabled

4) If the claimant’s impairment does not prevent him or her from doing his or her
past relevant work, the claimant is not disabled.

5) If the claimant can make an adjustment to other Work, the claimant is not
disabled. lf the claimant cannot make an adjustment to other Work, the claimant is
disabled.

Rabbers v. Comm ’r ofSoc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§
416.920(a)(4)(i)-(v), 416.920 (b)-(g)). The claimant has the burden of proof at the first four
steps of the sequential evaluation process ]d.; Wi'lson v. Comm ’r ofSoc. Sec., 378 F.3d 541, 548
(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to
perform the relevant previous employment, the burden shifts to the Commissioner to show that
the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).
B. The Administrative Law Judge’s Findings

ALJ Jamison applied the sequential evaluation process and made the following findings

of fact and conclusions of law:

l. The [plaintiff] has not engaged in substantial gainful activity since June 5, 2014,
the application date (20 CFR 416.971, et seq).

2. The [plaintiff] has the following severe impairments: lumbar and cervical spine
disorders, degenerative joint disorder of the bilateral hips, knees, shoulders, and
right ankle, obesity, asthma, migraine headaches, anxiety and affective disorders
and substance abuse (20 CFR 416.920(0)).

3. The [plaintiff_| does not have an impairment or combination of impairments that
meets or medically equals the severity of one of the listed impairments in 20 CFR
Part 404, Subpart P, Appendix ll (20 Ci P. 416.920(d), 416.925 and 416.926).

4. After careful consideration of the entire record, [the ALJ] finds that the
[plaintiff] has the residual functional capacity to perform light work as defined in
20 CFR 416.967(b) except she is further limited to lifting or carrying 20 pounds
occasionally and 10 pounds frequently', sitting for 6 hours in an 8-hour workday;
standing and/or walking 6 hours in an 8-hour Workday; pushing or pulling within
the lifting restrictions; operating foot or hand controls occasionally; occasionally
reaching overhead; frequently handling, fingering, feeling, or reaching in all other
directions; occasionally stooping, kneeling, crouching, or crawling; never working
at unprotected heights, around moving mechanical parts, or operating a motor

3

vehicle; avoiding all exposure to humidity or wetness; avoiding concentrated
exposure to dusts, odors, fumes and pulmonary irritants; avoiding all exposure to
temperature extremes or vibration; performing simple, routine, and repetitive tasks
but not at a production rate pace (e.g. assembly line work); making simple work-
related decisions; occasional interaction with supervisors; occasionally interacting
with coworkers on a superficial basis; never interacting with the general public;
and tolerating no more than ordinary and routine changes in work setting and
duties.

5. The [plaintiff] is unable to perform past relevant work (20 CFR 416.965).2

6. The [plaintiff] was born [in] . . . 1970 and was 43 years old, which is defined as
a younger individual age 18-49, on the date the application was filed (20 CFR
416.963).

7. The [plaintiff] has at least a high school education and is able to communicate
in English (20 CFR 416.964).

8. Transferability of job skills is not material to the determination of disability
because using the Medical~Vocational Rules as a framework supports a finding
that the [plaintiff] is “not disabled,” whether or not the [plaintiff] has transferable
job skills (See SSR 82-41 and 20 CFR Part 404, Subpait P, Appendix 2).

9. Considering the [plaintiff]’s age, education, work experience, and residual
functional capacity, there are jobs that exist in significant numbers in the national
economy that the [plaintiff] can perform (20 CFR 416.969 and 416.969(a)).3

10. The [plaintiff] has not been under a disability, as defined in the Social Security
Act, since June 5, 2014, the date the application Was filed (20 CFR 416.920(g)).

(Tr. 22-31).
C. Judicial Standard of Review
Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §

405(g) and involves a twofold inquiry: (l) whether the findings of the ALJ are supported by

 

2 Plaintiff has past relevant work as a fast food worker and housekeeper, both light, unskilled positions; a delivery
driver, a medium Skilled position; and a stock clerk, a heavy, Semi-skilled position (Tr. 30, 93).
3 The ALJ relied on the VE’s testimony to find that plaintiff would be able to perform the requirements of light, unskilled
occupations such as assembler/small product (675,000 jobs nationally); inspector (269,000 jobs nationally); and packer
(189,000jobs nationally). (Tr. 31, 95).

4

substantial evidence, and (2) whether the ALJ applied the correct legal standards See Blakley v,
Comm ’r ofSoc. Sec., 581 F.?)d 399, 406 (6th Cir. 2009); See also Bowen v. Comm 'r ofSOC. SeC. ,
478 F.3d 742, 745-46 (6th Cir. 2007).

The Commissioner’s findings must stand if they are supported by “such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,
402 U.S. 389, 401 (1971) (citing Consolz'dared Edz'son Co. v. N.L.R.B., 305 U.S. 197, 229
(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a
preponderance . . .” Rogers v. Comm ’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In
deciding whether the Commissioner’s findings are supported by substantial evidence, the Court
considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).

The Court must also determine whether the ALJ applied the correct legal standards in the
disability determinationl Even if substantial evidence supports the ALJ’s conclusion that the
plaintiff is not disabled, “a decision of the Commissioner Will not be upheld where the SSA fails
to follow its own regulations and where that error prejudices a claimant on the merits or deprives
the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).
See also Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was
otherwise supported by substantial evidence where ALJ failed to give good reasons for not
giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

D. Medical Evidence

1. Physical evidence
On November 13, 2014, plaintiff visited Dr. Michael Danko, M.D., at Comprehensive

Pain Specialists for consultation, evaluation, and treatment of her “generalized pain.” Plaintiff

5

reported that her pain first began over ten years ago and that the cause was unknown. Plaintiff
rated her pain severity at a level of “6” on a 0-10 visual analog scale. (Tr. 451). She noted that
her pain level improves by sitting, lying on her side, and standing, and with heat application, but
worsens by sitting, changing from sitting to standing, bending or stooping, walking, using her
arms, and lifting or carrying small and heavy loads. (Id.). Dr. Danko noted that plaintiffs pain
treatment history included x-rays and lab work, treatment with a chiropractor, and several
medication trials. On examination, Dr. Danko found a normal range of motion of her cervical
spine with normal lordosis, no myofascial trigger points, and minimal cervical facet tenderness.
Examination of the lumbar spine showed normal lordosis or tenderness, a normal range of
motion, and negative straight leg raising. Plaintiff was found to be 5 feet, 7 inches tall and
weighed 219 pounds. Her BMI was 34.30. (Tr. 453). Dr. Danko prescribed gabapentin, a pain
medication (Tr. 454). During a follow-up appointment with Dr. Danko in December 2014,
plaintiff reported that the “current regimen [was] providing relief ofpain.” (Tr. 549). Plaintiff
noted an improved function and quality of life. (Id.). The frequency of plaintiff s pain was
reported to be fluctuating but always present. Plaintiff described her pain as aching, throbbing,
burning, and radiating into her neck and down into her lower back. (Id.). Dr. Danko assessed
cervicalgia,l low back pain, myofascial pain syndrome, cervical spondylosis, long term use of
opiate analgesic, and depression (Tr. 551). Dr. Danko started plaintiff on Norco medication and
discussed smoking cessation and BMI management with her. (Id.).

On March 29, 2015, plaintiff went to the emergency room at Mercy Hospital Anderson
complaining of abdominal and back pain. (Tr. 574). On examination, plaintiff had a normal

range of motion in all of her extremities with normal coordination She exhibited no tenderness

6

on her back and had a normal mood and affect. (Tr. 578). Plaintiff was given prescriptions for
Flomax and pain medication, and she was discharged in good condition (Tr. 580).

In March 2016, plaintiff visited the emergency room with a hoarse voice and dysphagia.
(Tr. 560). Plaintiff s overall examination was normal, but the emergency room doctor was
concerned that she had a laryngeal mass given her symptoms and history of smoking (Id.).
Plaintiff had a normal gait and full strength and equal movement in all of her extremities. (Tr.
559).

ln September 2015, plaintiff had a consultation with rheumatologist, Dr. Robert E. Hiltz,
M.D., for an evaluation of her diffuse joint/muscle pain. She reported having symptoms for
years, mostly back pain, and not having adequately responded to previous interventions,
including over-the-counter NSAID’s, gabapentin, and SSRls. (Tr. 982). Dr. Hiltz noted that
plaintiffs overall condition is “complicated by multiple comorbidities, mainly heavy smoking,
chronic bronchitis, depression, and hypothryoid [sic].” (Id.). Dr. Hiltz questioned whether
plaintiff had inflammatory arthritis or fibromyalgia. (Id.). Plaintiff was 5 feet, 7 inches tall and
weighed 223 pounds with a BMI of 35.01. (Tr. 984), Plaintiff reported that she was positive for
malaise/fatigue; blurred vision; cough, sputum production, shortness of breath and wheezing;
chest pain, palpitations, and leg swelling; heartburn and nausea; urgency; myalgias, back pain,
joint pain, and neck pain; and depression and nervousness/anxiousness. (Id.). On physical
examination, plaintiff had a normal range of motion of the neck and a normal heart rate. (Tr.
985). Plaintiff exhibited tenderness in the musculoskeletal region, but she exhibited no edema,
nodules, synovitis, tophi, or effusions. (Id.). Plaintiff also displayed normal reflexes, muscle

tone, and coordination (Id.). Dr. Hiltz assessed generalized pain, mainly because of plaintiffs

7

multiple chronic illnesses such as lung disease, depression and obesity. (Id.). Dr. Hiltz stated to

plaintiff:

“Your lungs sound terrible; It’s time to quit smoking: When a major organ system

like your lungs is not working very well, then nothing will feel good. Work on a

very low impact exercise program, such as walking and stretching to start with. Try

cutting back on carbs and sugars, no artificial sweeteners and work on getting some

weight off. We’ll check the labs to make sure there is not an Inflammatory arthritis
process going on (the mildly elevated [C-Reactive Protein] in the past could be
related to the smoking as well).”
(Tr. 986). On September 24, 2015, an MRI of the lumbar spine showed no central or foraminal
stenosis and no herniations, and mild spondylosis at L3-4 and L4-5. (Tr. 989-90).

In May 2016, plaintiff first visited Matthew Ebacher, CNP, at Advanced Spine & Pain
Management for her chronic low back pain. (Tr. 544-47). Plaintiff reported that her chronic low
back pain began in 2007 due to degenerative disc disease She described the pain as constant,
stabbing, sharp, throbbing, and achy. Plaintiff rated her pain severity as a “5” on a 0-10 scale.
Mr. Ebacher found that radicular pain was present in the bilateral hips and down to her toes.
Plaintiff also complained of pain in her neck with radiation to both arms. She experienced
multiple joint pain due to osteoarthritis This pain occurred with minimal exertion and was
relieved with rest and medication (Tr. 544). On examination Mr. Ebacher found plaintiffs
shoulder range of motion was abnormal bilaterally, her knee was tender upon palpation, she had
a decreased range of motion in the knees, and the range of motion in her hip joints was limited
with crepitus. Plaintiff also had a decreased range of motion in the lumbar spine and increased
paravertebral muscular tension (Tr. 545-46). Her weight was 218 pounds. (Tr. 545). The

record shows plaintiff continued to treat with Mr. Ebacher through at least Noveniber 2016 for

pain management services. (Tr. 946-65).

Plaintiff was referred to physical therapy by Mr. Ebacher. She received physical therapy
for her lumbar spine at the Center for Physical Therapy from September 28, 2016 to December
29, 2016. (Tr. 889-97). Plaintiffs physical therapist, Karen Scholl, PT, completed a medical
source statement on December 29, 2016, iri which she opined that plaintiff was limited to
occasionally lifting or carrying less than 10 pounds, standing or walking less than 2 hours in an
8-hour workday, sitting about 6 hours in an 8-hour workday, and alternating positions
periodically Ms. Scholl indicated that plaintiff had significant pushing and pulling limitations;
she could never kneel, crawl, or climb; she could only occasionally balance or crouch; and her
ability to reach in all directions, handle, or finger was limited. (Tr. 899-903). Ms. Scholl
supported her conclusion with a functional capacity evaluation she performed that same day, as
well as ongoing physical therapy findings (Tr. 887-88). During her evaluation, plaintiff could
only lift five pounds from the floor to her waist. (Tr. 888).

On August 28, 2014, Dr. Susan Stegman, M.D., conducted a consultative physical
examination of plaintiff at the request of the state agency. (Tr. 429-36). During the evaluation,
plaintiff reported her chief complaint to be pain in her neck, hips, back, and hand, as well as
shortness of breath. (Tr. 433). Plaintiff reported that her pain first began in 2007, but had
progressed despite obtaining short-term narcotics and treatment with multiple providers over the
last several years (Id.). Plaintiff also reported having problems with difliise muscle cramps and
pain (Tr. 434). Dr. Stegman noted that plaintiff had a 52-pack per year history of smoking and
continues to smoke. (Ia'.). On physical examination Dr. Stegman found that plaintiff weighed
215 pounds, she had normal posture and gait, and was capable of getting on and off the

examination table. Plaintiff had a normal range of motion with no restriction of tlie neck, hips,

9

or hands, and no evidence of erythema, swelling, or synovitis at any joint. (Tr. 435). Her
neurological findings were also normal. (Tr. 429-33, 435-36). Dr. Stegman opined that plaintiff
was capable of either sedentary or light work, but she could lift in the medium range. Dr.
Stegman also opined that plaintiff “appears to have major limitations in her ability to perform
physical duties over an eight-hour day.” (Tr. 436).

ln October 2014, after reviewing plaintiffs file on initial consideration state agency
physician, Robert Wysokinski, M.D., found that plaintiff could lift and carry 50 pounds
occasionally and 25 pounds frequently; stand and/or walk for about 6 hours in an 8-hour
workday; and sit for about 6 hours in an 8-hour workday. Dr. Wysokinski also opined that she
should avoid concentrated exposure to pulmonary irritants such as gases, dusts, and poorly
ventilated areas and avoid concentrated exposure to extreme cold, extreme heat, and humidity.
(Tr. 137-38). In February 2015, Lynne Torello, M.D., reviewed plaintiffs file for
reconsideration purposes and affirmed Dr. Wysokinski’s assessment (Tr. 153-54).

2. Mental Health Evidence

Psychiatrist Dr. Kode Murthy, M.D., treated plaintiff from April 2015 through December
2016. (Tr. 522-35, 873-76). Dr. Murthy’s treatment notes show that he treated plaintiff with
Prozac, Wellbutrin, and Cymbalta under the diagnosis of major depression (Id.).

In January 2017, Dr. Murthy completed a mental impairment questionnaire in which he
opined that plaintiff was markedly limited in her ability to complete a normal work day and work
week without interruptions from psychologically based symptoms and to perform at a consistent
pace without an unreasonable number and length of rest period; her ability to understand,

remember and carry out detailed, but not complex, job instructions; her ability to perform

10

activities within a schedule; her ability to maintain regular attendance and be punctual With
customary tolerance; her ability to function independently without the assistance and guidance of
another; her ability to maintain social functioning including the ability to get along with family,
friends, neighbors, etc.; and her ability to maintain concentration persistence or pace, so as to
complete tasks in a timely manner in work or work-like settings (Tr. 906-07). Dr. Murthy
opined that plaintiff had extreme limitations in her ability to perform daily activities, such as
independently and effectively cleaning, shopping, cooking, using public-transportation paying
bills, maintaining a residence, and caring for grooming and hygiene and her ability to deal with,
on a sustained basis, the stress of getting to work regularly, having performance supervised, and
remaining in the work place for a full day. (Tr. 907). Dr. Murthy indicated that plaintiffs
impairment lasted or could be expected to last at least twelve months and that plaintiff did not
deny or minimize the existence of her impairment (Tr. 906). Dr. Murthy noted that plaintiff
had been under his care since April 2015 but achieved no substantial improvement so far. (Tr.
908).

Plaintiff had an initial consultation with Mr. William Box, MDiv, MS, LPCC, of Greater
Cincinnati Behavioral Health in February 2015. (Tr. 861-70). Mr. Box noted that plaintiffs
mood was down/depressed, and she was fearful with a constricted affect. (Tr. 862). Plaintiff
reported increased irritability, excessive sleep, poor activities of daily living, poor concentration
and memory, shortness of breath, tightness/ache in chest, pacing, sweating, and feeling as if
something dreadful is going to happen (Tr. 863). Plaintiff reported avoiding contact with others
and feelings of hopelessness and helplessness. (Id.). Mr. Box initially diagnosed plaintiff with

major depressive disorder and panic without agoraphobia and assigned a Global Assessment of

ll

Functioning (“GAF”) score of 60. (Tr. 870).4 Plaintiff began therapy with Mr. Box the
following month. (Tr. 810-60).

In March 2015, plaintiff complained of pain resulting from a recent move, as well as low
energy, poor sleep, increased frustration and feelings of hopelessness. (Tr. 852). On April 2l,
2015, plaintiff reported that she continued to experience pain and panic episodes (Tr. 850). On
April 28, 2015, plaintiff reported that she was preparing to travel with her extended family to
Kentucky. Her session with Mr. Box focused on her low self-worth, lack of purpose and
meaning in her life, frustration related to her limitations, and feelings of being out of control of
her life. (Tr. 849). Mr. Box discussed with plaintiff the importance of increasing self-care and
setting limits (Id.). Plaintiff reported that her Prozac was helping and she was less irritable.
(Id.). ln May 2015, plaintiff reported she had “an extremely good visit” with her family in
Kentucky. She also expressed frustration with her pain doctor as she continued to experience
muscle pain, joint stiffiiess, and gelling (stiffness after rest) symptoms (Tr. 848). ln June 2015,
plaintiff continued to express frustration and anger at the difficulty she was having with getting
medical treatment for her chronic pain (Tr. 845). Mr. Box gave plaintiff the goals of increasing
coping skills related to depression/anxiety and anger outbursts (Id.). In July 2015, Mr. Box and

plaintiff discussed frustration related to her physical pain and not trusting others, especially men

 

4 A GAF score represents “the clinician’sjudgment of the individual’s overall level of functioning.” American
Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed., text rev. 2000). The
GAF score is taken from the GAF scale, which “is to be rated with respect only to psychological, social, and
occupational functioning.” Id. The GAF scale ranges from 100 (superior fiinctioning) to l (persistent danger of
severely hurting self or others, persistent inability to maintain minimal personal hygiene, or serious suicidal act with
clear expectation ofdeath}.” Id. at 34. A GAF of 5 1-60 indicates ‘“[m]oderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school hinctioning
(e.g., few friends, conflicts with peers or co-workers).” Komecky v. Comm ’r ofSoc. Sec., 167 F. App’x 496, 503
(6th Cir. 2006).

12

(Tr. 841). Plaintiff cancelled her next two appointments and was advised her case would be
closed if she did not reschedule. (Tr. 838). At her next appointment in August 2015, plaintiff
reported she went to a demonstration in South Carolina in August 2015. She reported feeling
very good about going out on her own; however, she was in considerable pain and stayed in bed
for a week after she returned home. (Tr. 837).

In September 2015, plaintiff reported to Mr. Box that she went to a party and then to a
bar with a friend. She reported that she did not have a clear memory from that night and awoke
the next day with bruises. Mr. Box told plaintiff that she needs to focus on her well-being,
reduce her alcohol use, and avoid situations that are not healthy for her. (Tr. 836). Plaintiff
reported that she was under the care of a pain management doctor, referred to a rheumatologist,
prescribed a TENS unit, and started physical therapy, all of which made her mood less stressed
and anxious (Tr. 835). Plaintiff reported low energy and motivation to complete household
chores and tasks (Tr. 834). She indicated that she will often start a task and have difficulty
completing it. (ld.). In November 2015, plaintiff reported that her pain was down to a tolerable
level, but if she is too active, her pain escalates (Tr. 831), Plaintiff reported that her anger
outbursts had improved and she had a better ability to control her anger. (Id.). Her mood
remained down/depressed, but was not as severe as in the past. (Id.).

In December 2015, plaintiff complained of increasing irritability and anger with thoughts
of wanting to lash out. She reported her psychiatrist increased her medication which she felt was
helping. She agreed to use positive self-talk and remind herself that she has control over her
feelings (Tr. 828). ln January 2016, plaintiffs session with Mr. Box focused on her

relationship with her son and how she tends to become angry when others disagree or dispute

13

what she says (Tr. 825). Mr. Box continued plaintiff with the goal of increasing coping skills
related to her depression anxiety, and anger outbursts (Id.). ln March 2016, plaintiff reported
feeling more anxious, mild-to-moderately restless and irritable, having difficulty focusing, and
having poor memory, (Tr. 821). Plaintiff reported feeling unsettled and experiencing congestion
and difficulty swallowing (Id.). Mr. Box discussed with plaintiff the importance of focusing on
her well-being, taking time in the mornings to be outside, reducing her stress, and talking with
her doctor about her medications (Id.). Plaintiff also reported that her relationship with her
boyfriend was going well. (Tr. 820). In May 2016, plaintiff and l\/Ir. Box discussed not dwelling
on what is beyond plaintiffs control and ways to vent using relaxation activities and talking with
her boyfriend. (Tr. 814). ln August 2016, plaintiff presented with down/depressed mood,
tearfulness, moderate hopelessness, frustration and a negative self-image She discussed various
life stressors. (Tr. 810). Plaintiff and Mr. Box discussed focusing on each day, using self-talk to
dispute irrational beliefs, and recognizing what plaintiff can truly control and what is beyond her
control (Id.).

On January 10, 2017, Mr. Box completed a mental health questionnaire (Tr. 921-24).
Mr. Box listed plaintiffs diagnosis as major depression, recurrent, moderate and severe, and
panic without agoraphobia. (Tr. 921). Mr. Box indicated that plaintiff had marked or extreme
limitations in all categories of work-related functioning, including extreme limitations in her
daily activities such as paying bills (Tr. 922-23). Mr. Box opined that plaintiff had a less than
moderate limitation iii her ability to be aware of normal hazards and take appropriate

precautions (Tr. 923). According to l\/lr. Box, if plaintiff overextends herself in attempts to

14

accomplish daily activities she will require one to three days to recover. (Tr. 922). Mr. Box
explained the clinical findings supporting his assessment as follows:

Amy has consistently been impaired by her conditions since 2/25/2015, Amy

experiences on a daily basis most, if not all, of the following: down/depressed

mood, constant worry/anxiety, withdrawing/isolation low motivation low energy,
irritability, anger outbursts, low self worth, hopelessness, fatigue, poor
concentration poor memory and tremers [sic]; Amy also experiences chronic pain
which exacerbates her symptoms

(Tr. 924).

Dr. Richard Sexton, Ph.D., conducted a consultative psychological examination at the
request of the state agency in August 2014. (Tr. 420-27). Plaintiff reported that she was
“depressed, anxious moody, and frustrated.” (Tr. 425). As to her activities of daily living,
plaintiff responded that she dresses herself, performs household chores, watches television
listens to the radio, and visits with friends (Tr. 422). On mental status examination her facial
expression suggested depression She was cooperative and motivated; her responses were goal-
oriented; associations were well-organized; and she was tearful at times Her affect was
appropriate She exhibited no psychomotor activity. She reported anxiety. (Tr. 423). Dr.
Sexton found slight impairment in attention Her insight/judgment was intact. Dr. Sexton
estimated that plaintiffs level of intelligence fell in the low average range. (Tr. 424). Dr.
Sexton noted that plaintiff had never required a “high level of mental health care.” He assessed
depressive and anxiety disorder, and assigned a GAF score of 66. (Tr. 425-26). He opined that

plaintiff could understand and apply instructions in a work setting consistent with low/average

intellectual functioning; had no limitations in her ability to conform to social expectations in a

15

work setting; and would be expected to respond appropriately to workplace pressures (Tr. 426-
27).

In December 2014, Dr. Steven Halmi, Psy.D., conducted a psychological evaluation at
plaintiffs request “to provide a psychological diagnosis and make treatment recommendations.”
(Tr. 510-19). On mental status examination plaintiff was neatly and casually dressed. She
diverted eye contact and was restless and fidgety. She did not manifest any excessive pain
behavior or exaggerated signs of psychopathology. Her speech was articulate Plaintiff s affect
was generally depressed, and she cried several times during the interview. She endorsed several
symptoms commonly associated with anxiety including worrying excessively and having
difficulty controlling her worry. (Tr. 516). Dr. Halmi found that plaintiff “presents with a very
complicated psychological profile She is reporting symptoms consistent with depression
anxiety, and a personality disorder. She also has a history of substance abuse These
psychological conditions have many symptoms that overlap.” (Tr. 518). Dr. Halmi diagnosed
plaintiff with persistent depressive disorder, major depressive disorder, unspecified anxiety
disorder, and borderline personality disorder. (Tr. 518). Dr. Halmi recommended that plaintiff
participate in individual psychotherapy. (Tr. 519).

In October 2014, state agency psychologist, Deryck Richardson, Ph.D., reviewed
plaintiffs psychological medical record. Dr. Richardson’s RFC restricted plaintiff to simple,
routine, and repetitive one-to-three step tasks With no close teamwork; no more than occasional
and superficial contact with coworkers; no more than occasional contact with supervisors in a
non-production paced work environment that does not involve customer or public relations; and

only intermittent and superficial contact with the public in a job setting with generally only

16

routine and ordinary changes (Tr. 135-38). State agency psychologist, Leslie Rudy, Ph.D.,
reviewed plaintiffs file upon reconsideration and affirmed Dr. Richardson’s assessment (Tr.
150-51, 154).

E. Specilic Errors

In her statement of errors, plaintiff argues that.' l) the ALJ failed to accord the plaintiffs
treating sources, Dr. Murthy and Mr. Box, appropriate weight; 2) the ALJ’s credibility finding is
not supported by substantial evidence; 3) the ALJ failed to comply with SSR 02-01p in
considering the impact of plaintiff s obesity on her ability to work; 4) the ALJ failed to properly
evaluate plaintiffs RFC; and 5) the ALJ failed to properly consider the medical source statement
completed by plaintiffs physical therapist, Ms Scholl, pursuant to Social Security Ruling 06-
03p. (Doc. 15).

l. Substantial evidence supports the Weight given to the opinions of plaintiffs
treating psychiatrist and treating counselor.

Plaintiff alleges as her first assignment of error that the ALJ erred by failing to properly
weigh the medical opinion evidence of record, including the opinions of her treating psychiatrist,
Dr. Murthy, and her treating counselor, Mr. Box.5 (Doc. 15 at 9-12). Plaintiff alleges that the
therapy notes submitted by Mr. Box of Greater Cincinnati Behavioral Health support the opinion
rendered by Dr. Murthy. (Ia'. at ll). Plaintiff argues that the psychological evaluation
completed by Dr. Halmi is also consistent with the opinions of Dr. Murthy and Mr. Box. (Id.).

Plaintiff alleges that the ALJ erred in affording greater weight to the state agency reviewing

 

5 Both plaintiff and the Commissioner refer to Mr. Box as a psychiatrist However, the record makes clear that Mr.
Box is a licensed professional clinical counselor. ('l`r. 861-70).

17

psychologists who rendered their opinions prior to the records submitted by Dr. Murthy, Dr.
Halmi, and Mr. Box. (Id. at 12).

In response, the Commissioner contends that the ALJ gave good reasons for affording Dr.
Murthy’s opinion little weight because his opinion was inconsistent with his treatment notes
(Doc. 20 at 6). The Commissioner argues that Dr. Murthy never identified extreme or marked
behaviors in his treatment notes (Id.). The Commissioner argues that Dr. Murthy’s treatment
notes only show that he treated plaintiff with medication and does not show that plaintiff
required any aggressive treatment such as hospitalization or inpatient care. (Id.). The
Commissioner contends that an ALJ may reasonably discount a treating physician’s opinion
when the record only documents conservative care. (Id. at 7) (citing Branon v. Comm ’r QfSoc.
Sec., 539 F. App’x 675, 678 (6th Cir. 2013)). The Commissioner argues that the ALJ also
considered the inconsistencies between Dr. Murthy’s opinion and plaintiffs daily activities
(Id.). The Commissioner also argues that the ALJ appropriately considered that Mr. Box’s
opinion was inconsistent with his own treatment notes, including plaintiffs GAF score of 60
indicating moderate limitations (Id.). The Commissioner also contends that the ALJ thoroughly
considered facts that would weigh in favor of plaintiffs claim for benefits (Id. at 8).

ln reply, plaintiff alleges that the ALJ erred in relying on her GAF score to undermine the
opinions of Dr. Murthy and Mr. Box. (Doc. 23 at 3-4). Plaintiff maintains that the ALJ erred in
affording the opinions of the state agency reviewing psychologists significant weight because
they did not review her psychological medical records (Id. at 4).

The ALJ afforded the opinions of Dr. Murthy and Mr. Box little weight. (Tr. 29). The

ALJ noted that Dr. Murthy’s “treatment consisted primarily of medication management, and

18

[Mr.] Box offered a GAF of 60, with no subsequent discussion of a significantly worsening
condition, and certainly no findings that would reduce[ ] the [plaintiff] to a marked or extreme
functionality.” (Id.). The ALJ noted that Dr. Murthy and Mr. Box’s conclusions that plaintiff
could manage her benefits were contradicted by their checkbox answers (Ia’.). The ALJ found
that the opinions of state agency psychologists Dr. Richardson and Dr. Rudy Were generally
supported by the record and fully accommodated by the RFC. (Ia’.). However, the ALJ found
that plaintiff was further limited in her ability to deal with the public and should have no such
interaction (Ia'.).

The Commissioner’s regulations establish a hierarchy of acceptable medical source
opinions Snel! v. Comm 'r ofSoc. Sec., 3:12-cv-119, 2013 WL 372032, at *9 (S.D. Ohio Jan. 30,
2013); 20 C.F.R. § 416.927. lt is well-established that the findings and opinions of treating
physicians are entitled to substantial weight “In general, the opinions of treating physicians are
accorded greater weight than those of physicians who examine claimants only once.” Walters v.
Comm ’r ofSoc. Sec., 127 F.3d 525, 529-30 (6th Cir. 1997). See also Harrz`s v. Heckler, 756 F.Zd
431, 435 (6th Cir. 1985) (“The medical opinions and diagnoses of treating physicians are
generally accorded substantial deference, and if the opinions are uncontradicted, complete
deference.”). “The treating physician doctrine is based on the assumption that a medical
professional who has dealt with a claimant and his maladies over along period of time will have
a deeper insight into the medical condition of the claimant than will a person who has examined

a claimant but once, or who has only seen the claimant’s medical records” Barker v. Shala[a, 40

F.3d 789, 794 (6th Cir. 1994).

19

“Treating-source opinions must be given ‘controlling weight’ if two conditions are met:
(1) the opinion ‘is well-supported by medically acceptable clinical and laboratory diagnostic
techniques’; and (2) the opinion ‘is not inconsistent with the other substantial evidence in [the]
case record.”’ Gayheart v. Comm ’r ofSoc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (citing 20
C.F.R. § 404.1527{0)(2)). See also Cole v. Asc‘rue, 661 F.3d 931, 937 (6th Cir. 2011). Ifthe ALJ
declines to give a treating Source’s opinion controlling weight, the ALJ must balance the factors
set forth in 20 C.F.R. § 416.927(c)(2)-(6) in determining what weight to give the opinion. See
Gayheart, 710 F.3d at 376; Wilson, 378 F.3d at 544. These factors include the length, nature and
extent of the treatment relationship and the frequency of examination 20 C.F.R. §
4]6.927(c)(2)(i)-(ii); Wilson, 378 F.3d at 544. In addition, the ALJ must consider the medical
specialty of the source, how well-supported by evidence the opinion is, how consistent the
opinion is with the record as a whole, and other factors which tend to support or contradict the
opinion. 20 C.F.R. §416.927(c)(3)-(6); Gayheart, 710 F.3d at 376; Wilson, 378 F.3d at 544.

“Importantly, the Commissioner imposes on its decision makers a clear duty to ‘always
give good reasons in [the] notice of determination or decision for the weight [given a] treating
source’s opinion.”’ Cole, 661 F.3d at 937 (citation omitted). See also Wilson, 378 F.3d at 544
(ALJ must give “good reasons” for the ultimate weight afforded the treating physician opinion).
Those reasons must be “supported by the evidence in the case record, and must be sufficiently
specific to make clear to any subsequent reviewers the weight the adjudicator gave to the treating
source’s medical opinion and the reasons for that weight.” Cole, 661 F.3d at 937. This

procedural requirement “ensures that the ALJ applies the treating physician rule and permits

20

meaningful review of the ALJ’s application of the rule.” Gayhearf, 710 F.3d at 376 (quoting
Wilson, 378 F.3d at 544).

The ALJ gave “good reasons” for discounting the opinion of Dr. Murthy and those
reasons are supported by substantial evidence The ALJ reasonably noted that although Dr.
Murthy treated plaintiff since April 2015, his treatment consisted of primarily medication
management and his treatment records do not reflect the extreme or marked behaviors he
identified in his medical opinion The ALJ noted that Dr. Murthy’s opinion was also
inconsistent with the treatment notes of Mr. Box, plaintiffs clinical counselor, who assigned
plaintiff a GAF score of 60, indicating only moderate symptoms

The ALJ also reasonably determined that Dr. Murthy’s opinion that plaintiff had an
extreme limitation (defined as “no useful ability to function in this area”) in her ability to
perform daily activities such as cleaning, shopping, cooking, using public transportation paying
bills, maintaining a residence, and caring for herself was inconsistent with the record that showed
plaintiff lived alone and managed her household and personal finances The ALJ aptly noted that
this opinion also contradicted Dr. Murthy’s own conclusion that plaintiff could manage her own
benefits (Tr. 29). The ALJ cited to many inconsistencies in the record and reasonably
concluded that the objective evidence supported a finding of mild to moderate limitations which
is consistent with the limitations incorporated in his RFC determination (Tr. 28).

The ALJ also properly determined that Dr. Murthy did not cite objective evidence to
support several of his findings on a “checkbox form” Dr. Murthy completed (Tr. 29). The Sixth
Circuit has held that an ALJ “is not bound by conclusory statements of doctors, particularly

where they are unsupported by detailed objective criteria and documentation.” Buxron v. Halter,

21

246 F.3d 762, 773 (6th Cir. 2001) (quoting Cohen v. Sec ’y ofDep ’t ofHealth & Human Servs. ,
964 F.2d 524, 528 (6th Cir. 1992)). An ALJ does not err by giving a checkbox form little weight
“where the physician provided no explanation for the restrictions entered on the form and cited
no supporting objective medical evidence.” Ellars v. Comm ’r of Soc. Sec., 647 F. App’x 563,
567 (6th Cir. 2016) (court found no error where the treating physician simply noted plaintiffs
impairments in the “remarks” section of the checkbox physical capacity evaluation form) (citing
Rogers v. Comm ’r ofSoc. Sec., No. 99-5650, 2000 WL 7993 32 (6th Cir. June 9, 2000) (“treating
physician’s documentation of impairments on form with checked-off boxes was not entitled to
great weight when no further explanation given”). In declining to afford Dr. Murthy’s opinion
controlling weight, the ALJ considered Dr. Murthy’s opinion in accordance with the factors set
forth in 20 C.F.R. § 416.927(0)(3)-(6). While the ALJ incorrectly wrote that Dr. Murthy was a
psychologist rather than a psychiatrist, the ALJ recognized the length, nature, and the extent of
his treatment relationship with plaintiff, which dated back to April 2015, The ALJ also
considered the consistency of his opinion with the evidence of record as required by 20 C.F.R. §
416.927(0). See ancis v. Comm ’r ofSoc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011) (ALJ not
required to conduct an exhaustive factor-by-factor analysis of the factors listed in § 404.1527(0)).
Accordingly, the Court finds that the ALJ complied with the requisite two-step inquiry and gave
“good reasons” for assigning Dr. Murthy’s opinion “1ittle weight.”

The ALJ’s decision to give “little weight” to the opinion of Mr. Box is also supported by

22

substantial evidence6 The ALJ appropriately considered the consistency of Mr. Box’s opinion
with his own treatment notes and the other record evidence (Tr. 29). The ALJ noted that
although Mr. Box had treated plaintiff since February 2015, his opinion concerning marked or
extreme limitations in all categories of work-related functioning was inconsistent with his own
treatment notes and plaintiffs GAF score of 60. (ld.). Sirnilar to Dr. Murthy, Mr. Box opined
that plaintiffhad an extreme limitation, i.e., no useful ability, in performing daily activities such
as paying bills and maintaining a residence (Tr. 923). As the ALJ noted, however, the record
evidence showed plaintiff Was able to manage her household and personal finances (Tr. 29).
Moreover, l\/lr. Box’s opinion that plaintiff had “no useful ability” to pay bills (Tr. 923) directly
contradicts his opinion that plaintiff“is capable of managing her finances.” (]cl.). Finally, Mr.
Box assessed a GAF of 60, indicating moderate symptoms (Tr. 870). As the ALJ reasonably
found, Mr. Box offered no subsequent discussion of a significant worsening of plaintiffs
condition to support the marked and extreme limitations he later assessed (Tr. 29). (See also
Tr. 810, 812, 813, 814, 818, 820, 821, 824-28, 830-31, 834-37, 841, 843-45, 847-49, 852-54 (all
indicating “no significant change from last visit”)).

Plaintiff also argues that the ALJ erred in crediting the opinions of the state agency
psychologists Drs. Richardson and Rudy, over the opinions of Dr. Murthy and Mr. Box. (Doc.

15 at 12). Plaintiff alleges that these psychologists rendered their opinions prior to the

 

6 The ALJ mistakenly referred to Mr. Box as a “doctor” and “treating psychiatrist.” (Tr. 29). The record, however,
demonstrates that Mr. Box is a licensed counselor and, therefore1 his opinion is not entitled to any special deference
“The opinion of a ‘non-acceptable medical source’ is not entitled to any particular weight or deference_the ALJ has
discretion to assign it any weight he feels appropriate based on the evidence of record.” Noro v. Comm ’r ofSoc.
Sec., 632 F. App’x 243, 248-49 (6th Cir. 2015) (citing Walters, 127 F,3d at 530). See also Cruse v. Comm 'r ofSoc.
Sec., 502 F.3d 532, 541 (6th Cir. 2007) (AL.I has discretion to determine proper weight to accord opinions from
“other sources”).

23

submission of records by Dr. Murthy and Mr. Box. (Icl.). When warranted, the opinions of
agency medical and psychological consultants “may be entitled to greater weight than the
opinions of treating or examining sources.” Gayhearr, 710 F.3d at 379-80 (citing SSR 96-6p,
1996 WL 374180, at *3). See also Wisecup v. Astrue, No. 3:10-cv-325, 2011 WL 3353870, at *7
(S.D. Ohio July 15, 2011) (Ovington, M.J.) (Report and Recommendation), adopted, 2011 WL
3360042 (S.D. Ohio Aug. 3, 201 l) (“opinions of non-examining state agency medical
consultants have some value and can, under some circumstances be given significant weight”).
The opinions of reviewing sources “can be given weight only insofar as they are supported by
evidence in the case record.” Helm v. Comm ’r of Soc. Sec., 405 F, App’x at 997, 1002 (6th Cir.
2011) (citing SSR 96-6p, 1996 WL 374180, *2) (1996). However, “[t]here is no categorical
requirement that the non-treating source’s opinion be based on a ‘complete’ or ‘more detailed
and comprehensive’ case record” in order for the opinion of the non-treating source’s opinion to
be entitled to greater weight than the opinion of a treating source.” ld. at 1002. The Sixth

Circuit has explained:

There will always be a gap between the time the agency experts review the record

. . . and the time the hearing decision is issued. Absent a clear showing that the

new evidence renders the prior opinion untenable, the mere fact that a gap exists

does not warrant the expense and delay of a judicial remand.
Kelly v. Comm 'r ofSoc. Sec., 314 F. App’x 827, 831 (6th Cir. 2009). Before an ALJ accords
significant weight to the opinion of a non-examining source who has not reviewed the entire
record, the ALJ must give “‘some indication’ that he ‘at least considered’ that the source did not

review the entire record. . . . In other words, the record must give some indication that the ALJ

subjected such an opinion to scrutiny.” Kepke v. Comm ’r ofSoc. Sec., 636 F. App’x 625, 632

24

(6th Cir. 2016) (construing Blakley, 581 F.3d at 409).

When weighing the medical opinions of record, the ALJ recognized that Drs. Richardson
and Rudy rendered their opinions in 2014, whereas Dr. Murthy and Mr. Box rendered their
opinions in January 2017. (Tr. 29). The ALJ noted that the opinions of Drs. Richardson and
Rudy were generally supported by the record. However, the ALJ implicitly acknowledged that
the other record evidence showed plaintiff was further limited in her ability to deal with the
public and should have no such interaction (Doc. 29). As a result, the ALJ imposed greater
restrictions on plaintiffs mental RFC and limited her to no interaction with the general public.
Plaintiff has failed to show any error in this regard. Accordingly, plaintiffs first assignment of
error should be overruled

2. Plaintiff has failed to establish any error With the ALJ’s credibility finding.

Plaintiff alleges in his second assignment of error that the ALJ failed to comply with SSR
96-7p and failed to articulate the weight given to plaintiffs subjective complaints (Doc. 15 at
14). Plaintiff alleges that subjective complaints cannot be rejected solely on the basis of lack of
objective medical evidence (ld. at 14). Plaintiff asserts that her testimony documenting chronic
pain issues and mental health issues is supported by her treating physicians and the objective
findings that they made, as well as the opinions of examiners Drs. Stegman and Halmi. (]d. at
15-16).

In response, the Commissioner contends that the ALJ provided detailed reasons for why
he did not accept plaintiffs allegations of disabling limitations such as plaintiff s normal clinical
examination findings treatment history, use of medication and therapy, and daily activities

(Doc. 20 ar 13-14).
25

lt is the province of the ALJ, and not the reviewing court, to evaluate the credibility of
witnesses including that of the claimant Rogers v. Comm ’r ofSoc. Sec., 486 F.3d 234, 247 (6th
Cir. 2007) (citations omitted). In light of the Commissioner"s opportunity to observe the
individual’s demeanor, the Commissioner’s credibility finding is entitled to deference and should
not be discarded lightly. Buxton, 246 F.3d at 773. See also Walrers, 127 F.3d at 531 (“[A]n
ALJ’s findings based on the credibility of the applicant are to be accorded great weight and
deference, particularly since an ALJ is charged with the duty of observing a witness’s demeanor
and credibility.”). Nevertheless, an ALJ’S assessment of a claimant’s credibility must be
supported by substantial evidence Id.

in addition, 20 C.F.R. § 416.929 and SSR 96-7p, 1996 WL 374186 (July 2, 1996)7
describe a two-part process for assessing the credibility of an individual’s statements about
symptoms including pain First, the ALJ must determine whether a claimant has a medically
determinable physical or mental impairment that can reasonably be expected to produce the
symptoms alleged', second, the ALJ must evaluate the intensity, persistence, and functional
limitations of those symptoms by considering objective medical evidence and other evidence,
including: (l) daily activities (2) the location, duration, frequency, and intensity of pain or other
symptoms; (3) precipitating and aggravating factors; (4) the type, dosage, effectiveness and side
effects of any medication taken to alleviate pain or other symptoms (5) treatment, other than

medication, received for relief of pain or other symptoms (6) any measures used to relieve pain

 

7 Effective March 28, 2016, SSR 96-7p has been superseded by SSR 16-3p, 2016 WL l l 19029, which “provides
guidance about how [the SSA] evaluate[s] statements regarding the intensity, persistence, and limiting effects of
symptoms.” See 2016 WL 1237954 (clarifying effective date of SSR l6-3p). There is no indication in the text of
SSR l6-3p that the SSA intended to apply SSR 16-3p retroactively, and the Ruling therefore does not apply here
Accora' Cameron v. Colvr`n, No. l:l$-cv-169, 2016 WL 4094884, at *2 (E.D. Tenn. Aug. 2, 2016).

26

or other symptoms and (7) other factors concerning functional limitations and restrictions due to
pain or other symptoms 20 C.F.R. § 416.929(c); SSR 96-7p.

Plaintiff has not shown that the ALJ committed any error in connection with the
assessment of her credibility The Court finds that the ALJ adequately considered plaintiffs
subjective statements as to her symptoms and functional limitations along with her daily
activities the objective medical evidence, and the medical opinions of record. (Tr. 25-29). See
Newmon v. Colvi'n, No. 1:15-cv-639, 2017 WL 685685, at *7 (S.D. Ohio Feb. l, 2017) (holding
that ALJ properly considered the requisite factors in making his credibility determination
because he considered plaintiffs subjective statements objective medical evidence, plaintiffs
activities of daily living, and the record medical opinions}, report and recommendation adopted,
Newmon v. Comm ’r ofSoc. Sec‘, 2017 WL 680632 (S.D. Ohio Feb. 21, 2017); Cross v. Comm ’r
ofSoc. Sec., 373 F. Supp.2d 724, 733 (N.D. Ohio 2005) (“[t]he ALJ need not analyze all seven
factors identified in the regulation but should provide enough assessment to assure a reviewing
court that he or she considered all relevant evidence.”).

The ALJ followed the requisite two-step process and gave a thorough account of the
evidence in assessing the credibility of plaintiffs allegations of pain and limitation The ALJ
determined that plaintiff had medically determinable physical and mental impairments that could
reasonably be expected to cause her alleged symptoms (Tr. 26). However, the ALJ found that
plaintiffs statements as to the intensity, persistence and limiting effect of those symptoms were
not entirely consistent with the medical evidence and other evidence in the record. In making

this determination, the ALJ thoroughly evaluated and relied on: (l) the lack of supporting

27

objective medical evidence; (2) plaintiffs daily activities (3) plaintiff s treatment history; and
(4) the medical opinions of record.

The record supports the ALJ’s finding that the objective medical evidence was not fully
consistent with plaintiffs allegations related to her symptoms With regard to her physical
impairments the ALJ noted that while plaintiff alleged debilitating joint and spinal pain, the
objective medical evidence showed normal clinical findings that were inconsistent with her
allegations of debilitating pain. (Tr. 26) (citing Exhibit B4F_normal range of motion with no
restrictions during Dr. Stegman’s physical consultative examination; Exhibits B7F/23, B26F/3_
November 2014 x-ray showed minimal cervical spondyiosis; Exhibit B6F_clinical examination
with Dr. Danko in November 20l4 revealed normal range of motion with normal lordosis, no
myofascial trigger points minimal facet tenderness and lumbar spine showed normal lordosis or
tenderness a normal range of motion, and negative straight leg raising; Exhibit Bl3F/25_March
2015 emergency room examination showed a normal range of motion in all extremities and
normal coordination; Exhibit B30F/12_September 2015 x-ray of the spine revealed mild lumbar
spondylosis at L3-4 and L4-5, with no disc herniations; Exhibit B26F/3_September 2015 MRI
confirmed no central or foraminal stenosis and no herniations and only mild spondylosis at L3-4
and L4-5; Exhibit Bl3F/’6-March 2016 examination showed normal gait, 5/5 strength, and
equal movement in all extremities; Exhibit B28F/2_mild edema in the right ankle with mild
tenderness and imaging showing near/full consolidation of her ankle fracture; Exhibit B26F/3_
November 2016 examination showed a normal range of motion in the bilateral shoulders and
limited range of motion in the Knees, hip, and lumbar spine). With regard to plaintiffs mental

impairments the ALJ reasonably discounted plaintiffs allegations of debilitating mental
28

limitations based on a number of missed psychotherapy appointments and plaintiff s reports of
attending demonstrations and parties as well as searching for houses with her boyfriend (Tr.
27). The ALJ also noted that the treatment records suggested no need for increasing plaintiffs
dosages of psychotropic medications; no required inpatient hospitalizations and no instances of
decompensation indicating a deteriorating mental status (Doc. 28). Contrary to plaintiffs
assertion, the ALJ did not reject her complaints of pain and mental limitations based on the lack
of supporting objective evidence alone.

Plaintiff alleges that her subjective complaints of debilitating pain are consistent with the
consultative examination conducted by Dr. Stegman and more specifically, Dr. Stegman’s
opinion that plaintiff “appears to have major limitations in her ability to perform physical duties
over an eight-hour day.” (Doc. 15 at 14) (citing Tr. 436). Plaintiff also alleges that her
subjective complaints of debilitating mental limitations are consistent with the examination of
Dr. Halmi and the opinions of Dr. Murthy and Mr. Box. (Id. at 15). However, as explained
above in Connection with plaintiffs first assignment of error, the ALJ properly discounted the
opinions of Dr. Murthy and Mr. Box. Even if the Court were to agree that the opinions of the
examiners Dr. Halmi and Dr. Stegman corroborated plaintiffs subjective complaints the ALJ ’s
decision must be affirmed if it is supported by substantial evidence See Ulman v. Comm ’r of
SOC. Sec., 693 F.3d 709, 714 (6th Cir. 2012); Her v. Commissioner, 203 F.3d 388, 389 (6th Cir.
1999). Though there is some medical evidence supporting plaintiffs testimony, the ALJ’s
credibility determination is substantially supported by the reasons identified by the ALJ and

should not be disturbed by this Court. Kinse[fa v. Schwez'ker, 708 F.2d 105 8, 1059 (6th Cir.

1983).
29

The ALJ cited ample reasons for discounting plaintiffs credibility Because the ALJ’s
credibility determination is supported by substantial evidence, this Court must defer to it. See
Buxton, 246 F.3d at 772. Plaintiffs second assignment of error should be overruled.

3. The impact of plaintiffs obesity.

Plaintiff argues the ALJ erred by failing to consider the impact of her obesity on
her ability to work in accordance with SSR 02-01p. (Doc. 15 at 16-18). Plaintiff alleges that her
physical conditions are impacted by her obesity, such as her lumbar and cervical spine disorders
and degenerative joint disorder of the bilateral hips knees shoulders and right ankle. (Id. at
17).3

SSR 02-01p addresses the evaluation of obesity in the disability process Social Security
Ruling 02~01p, 2000 WL 628049 (Sept. 12, 2002). SSR 02-0]p recognizes that obesity may
affect an individual’s ability to perform the exertional functions of sitting, standing, walking,
lifting, carrying, pushing, and pulling, as Well as an individual’s ability to perform postural
hanctions such as climbing, balancing, stooping, and crouching. SSR 02-01p, 2000 WL 628049,
at *6. The Ruling insures that the Commissioner will consider a claimant’s obesity in
performing steps two through five of the sequential analysis SSR 02-01p, 2000 WL 628049, at
*3. SSR 02-()lp does not mandate a particular mode of analysis for an obese claimant Bledsoe
v. Barnhart, 165 F. App’x 408, 411 (6th Cir. 2006). “It only states that obesity, in combination
with other impairments ‘may’ increase the severity of the other limitations.” Id. at 412 (quoting

SSR 02-01p). See also Young v. Comm ’r ofSoc. Sec., No. 3:09 CV 1894, 2011 WL 2182869, at

 

8 Plaintiff appears to allege that the ALJ did not find that her obesity was a severe impairment (Doc. 15 at 17).
However, the ALJ did find that plaintiffs obesity was a severe impairment (Tr. 22).
30

*7 (N.D. Ohio June 6, 2011) (“The Sixth Circuit requires the ALJ to mention obesity either
expressly or indirectly where the record includes evidence of obesity’s effects on the claimant’s
impairments.”).

ln light of the regulations requiring that a claimant “must furnish medical and other
evidence that [the Commissioner] can use to reach conclusions about your medical
impainnent(s) and . . . its effect on your ability to work on a sustained basis” 20 C.F.R. §
416.912, a claimant relying on obesity to establish disability should provide evidence that
obesity affects her ability to work. Snyder v. Comm ’r of Soc. Sec., No. 2:10-cv-00821, 2012 WL
27302, at *8 (S.D. Ohio Jan. 5, 2012) (Report and Recommendation), adopted, 2012 WL 871202
(S.D. Ohio Mar. 13, 2012) (citing Cranfl`eld v. Comm ’r, Soc. Sec., 79 F. App’x 852, 857-58 (6th
Cir. 2003) (finding that even though physician’s reports indicated obesity, the ALJ was not
obligated to address the claimant’s obesity in light of the claimant’s failure to provide evidence
that her obesity was a significant impairment that affected her ability to work); May v. Astrue,
No. 4:10-cv-1533, 2011 WL 3490186, at *6 (N.D. Ohio June 1, 201 1) (holdirrg that the ALJ had
no obligation to address a claimant’s obesity when, despite a diagnosis of obesity in the record,
the claimant did not carry burden of demonstrating there were any “functional limitations
ascribed to the condition[ ]”)).

Here, the ALJ found that plaintiffs obesity was a severe impairment (Tr. 22). The ALJ
specifically noted that he “considered the [plaintiffj’s condition of obesity.” (Tr. 23). The ALJ
noted that “[b]ased on the objective evidence the functional limitations adopted herein
generously consider the [plaintiff]’s weight and its effect on her ability to ambulate as well as her

other body systems.” (Id.). In formulating plaintiffs RFC, the ALJ considered that plaintiff was
31

5’7 and weighed 210 pounds (Tr. 26). The ALJ also explained, “considering the combined
musculoskeletal and pulmonary findings compounded by obesity, the record supports the ability
to perform light exertional activities with additional environmental and manipulative
restrictions.” (Tr. 27). In weighing the opinions of the state agency reviewing physicians the
ALJ concluded that “[c]onsidering the [plaintifl]’s combined pulmonary and musculoskeletal
conditions compounded by obesity, medium exertional ability is unrealistic.” (Tr. 28). The
ALJ’s decision reflects that he thoroughly and explicitly considered plaintiff s obesity when
assessing the RFC.

Plaintiff argues that her physical conditions are further impacted by her obesity. (Doc. 15
at 17). In support, plaintiff cites to May 2016 records from Advanced Spine and Pain
Management that document the following clinical findings shoulder range of motion abnormal
bilateral, knee tenderness upon palpation, decreased range of motion in the knees hip joint range
of motion limited with crepitus decreased range of motion of the lumbar spine, facet loading
positive, and paravertebral muscular tension increased (Id.) (citing Tr. 545-46). Plaintiff argues
that “clearly everything noted above by the Plaintiff s medical treatment source is clearly
impacted by the Plaintiff s obesity as contemplated in SSR 02-01p.” (Ia'.). Plaintiff also cites to
the medical source statement from Ms. Scholl, her treating physical therapist (Doc. 23 at 12)
(citing Tr. 899-903), However, it is not “clear” to the Court how plaintiffs obesity had an
impact on these one-time clinical findings Nor has plaintiff identified any functional limitations
imposed by her obesity or an opinion from a medical source that plaintiffs abnormal clinical
findings in May 2016 were a result of her obesity. The ALJ was not required to assume in the

absence of such evidence that obesity exacerbated plaintiffs impairments and impacted her

32

ability to perform basic work activities See SSR 02-01p, 2000 WL 628049, at *6 (the ALJ “will
not make assumptions about the severity or functional effects of obesity combined with other
impairments.”). Accordingly, plaintiffs third assignment of error should be overruled

4. The ALJ properly determined plaintiffs RFC and considered the opinion of
plaintiffs physical therapist.9

Plaintiff argues that the ALJ failed to properly evaluate her RFC. (Doc. 15 at 18-20).
Specifically, plaintiff questions the ALJ’s decision to afford “some weight” to the physical RFCs
of the state agency reviewing physicians Drs. Wysokinski and Torello. (Id. at 19). Plaintiff
argues that these physicians “never personally examined [her] and submitted their respective
opinions prior to the medical record being complete.” (Id.). Plaintiff also argues that the ALJ
erred in affording no weight to the medical source evaluation completed by her physical
therapist, Ms. Scholl. (Ial. at 19-20). Plaintiff argues that the ALJ failed to comply with Social
Security Ruling 06-03p in considering Ms. Scholl’s evaluationl (Id. at 21).

The ALJ should “explat`n the weight given to opinions from ‘other sources’ [such as
physical therapists] or otherwise ensure that the discussion of the evidence in the determination
or decision allows a claimant or subsequent reviewer to follow the [ALJ’s] reasoning, when such
opinions may have an effect on the outcome of the case.” SSR 06-03p, 2006 WL 2329939, at
*6 (emphasis added). Because a physical therapist is not considered an “acceptable medical
source” under the regulations an ALJ is not required to give any special deference to
a physical therapist’s report. Nierzwick v. Comm ’r QfSoc. Sec., 7 F. App’x 358, 363 (6th Cir.

2001) (physical therapist’s report not afforded significant weight because therapist not

 

9 The Court will consider plaintiffs fourth and fifth assignment of errors together.

33

recognized as an acceptable medical source); Jamz'son v. Comm ’r, No. 1:07-cv-152, 2008 WL
2795740, at *10 (S.D. Ohio July 18, 2008) (Dlott, J.) (same). The ALJ has the discretion to
determine the appropriate weight to accord the opinion of a medical source who is not an
“acceptable medical source” based on all the evidence in the record. Walters, 127 F.3d at 530.

The ALJ’s decision to discount Ms. Scholl’s opinion is supported by substantial
evidence The ALJ correctly assessed that Ms. Scholl is not an acceptable medical source under
the regulations and therefore her opinion was not entitled to any special deference In addition,
the ALJ noted that her opinion was inconsistent with the medical source statements assessing
plaintiffs physical capacity, the generally normal clinical findings and the imaging showing
only mild musculoskeletal issues (Tr. 28). Plaintiff argues that the ALJ failed to consider the
frequency and length of Ms. Scholl’s treatments with plaintiff (Doc. 15 at 20). However, the
ALJ noted that Ms. Scholl was plaintiffs treating physical therapist but her opinion was
nevertheless inconsistent with normal clinical findings

The ALJ’s weighing of the medical opinions in assessing plaintiffs RFC, including those
opinions of the state agency reviewing physicians is also supported by substantial evidence. As
explained above, the ALJ properly afforded “little weight” to the opinions of Dr. Murthy and Mr.
Box, and properly considered the opinion of Ms. Scholl. Plaintiff disagrees with the ALJ’s
decision to afford “some weight” to the opinions of state agency reviewing physicians Drs.
Wysokinski and Torello on the basis that they submitted their opinions prior to having a
complete record. (Doc. 15 at 19). However, the ALJ considered that plaintiffs physical
limitations were greater than these physicians assessed and noted that “medium exertional ability

is unrealistic.” (Tr. 28). The ALJ therefore limited plaintiff to an RFC of light work. Although
34

plaintiff disagrees with the ALJ’s RFC assessment, plaintiff points to no additional evidence
showing functional limitations imposed by her impairments that the ALJ failed to take into
account when formulating the RFC. Accordingly, plaintiffs fourth and fifth assignments of
error should be overruled

IT IS THEREFORE RECOMMENDED that the decision of the Commissioner be

AFFIRMED and this case be closed on the docket of the Court.

Date: aZ/l[ // q l l
Karen L. Litkovitz

United States Magistrate Judge

 

35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

AMY M. JORDAN, Case No. 1:18-cv-120

Plaintiff, Barrett, J.

Litkovitz, M.J.

vs
COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R
Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.Zd 947 (6th Cir. 1981).

36

